Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202)479-3011
                                  November 23, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Robert Joseph Schmitt
              v. Texas
              No. 15-7070
              (Your No. WR-60,272-03)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
October 7, 2015 and placed on the docket November 23, 2015 as No. 15-7070.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Michael Duggan
                                        Case Analyst




                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS
                                                                    NOV 30 2015

                                                                 Abel Acosta, Clerk